Citation Nr: 1403983	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  12-21 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for hearing loss in the left ear.

2.  Entitlement to service connection for hearing loss in the right ear.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from January 1968 to October 1975.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Board notes that the Veteran's claims for an evaluation in excess of 60 percent from September 1, 2002 for prostate cancer, entitlement to an earlier effective date than November 27, 2011 for grant of service connection for prostate cancer and entitlement to an earlier effective date for special monthly compensation based on the loss of use of a creative organ, were withdrawn by the Veteran's representative in November 2013 and are not currently before the Board.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's left ear hearing loss was not present in service or until many years thereafter and is not related to service or to an incident of service origin, to include his in-service acoustic trauma.

2.  The Veteran does not have a current hearing loss disability in the right ear.

3.  The preponderance of the evidence shows that the Veteran's tinnitus was not present in service or until many years thereafter and is not related to service or to an incident of service origin, to include his in-service acoustic trauma.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss in the left ear have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).

2.  The criteria for service connection for hearing loss in the right ear have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).

3.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations delineate VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In cases where a Veteran is seeking service connection, the VCAA requires that the VA provides notice of all five elements necessary to substantiate a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on the claim for VA benefits.  38 U.S.C.A. § 5103(a) (West 2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran was informed of VA's duty to assist in the development of his claim prior to the VA's initial rating decision via a November 2010 letter, which explained what evidence would be required in order to substantiate his service connection claim (including what evidence the VA would try to obtain and what evidence was required from the Veteran), as well as the factors identified by the Court in Dingess.  VA's duty to notify the Veteran has been satisfied.

VA has also satisfied its duty to assist the Veteran.  The RO has obtained the Veteran's STRs, VA treatment records and private medical records.  The Veteran has not identified any other relevant records that remain outstanding.  VA also provided the Veteran with an audio examination in February 2011.  The February 2011 examination, which involved a review of the Veteran's claims file, an interview and an audiometric examination of the Veteran is adequate because the examiner based his opinion upon consideration of the Veteran's prior medical history, described the disability in sufficient detail so that the Board's evaluation of the claimed disability is fully informed, and supported his conclusions with analyses that the Board could consider and weigh against contrary opinions.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Moreover, as to his right ear hearing loss, the Veteran does not report that the condition has worsened since February 2011 and thus a remand is not required solely due to the passage of time since the February 2011 VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

The Board thus finds that all relevant facts have been properly developed, and all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the Veteran's claims.  

II.  Law

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (2013).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and degree of his recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

III.  Analysis

The Veteran served as an aircraft mechanic during his tenure in the Air Force.  He contends that his bilateral hearing loss and tinnitus are resultant from exposure to aircraft engine noise and gunfire during service and that service connection is therefore warranted.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  See Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes).  

At his February 2011 VA examination, the Veteran's measured pure tone auditory threshold values were:

Hertz

500
1000
2000
3000
4000
R
5
10
25
30
30
L
10
10
30
40
40

Speech recognition scores were 94 percent bilaterally.  The tests results indicate that the Veteran has impaired hearing sufficient to constitute a disability in his left ear, but not in his right ear.  Private audiometric readings from January 2012 and April 2013 confirm the findings from the VA examination of hearing loss sufficient to constitute a disability in the left ear but not the right.  A current disability with regard to the Veteran's left ear is established.  However, as there is no current disability present in the Veteran's right ear, service connection for hearing loss in the right ear must be denied.  Palczewski.

The evidence also reflects a current diagnosis of tinnitus.  Thus, the Board finds that a current disability of tinnitus is also established.  The issue remains whether service connection is warranted for left ear hearing loss and tinnitus.

An evaluation of the Veteran's hearing was conducted at the Veteran's August 1967 examination for entry onto active duty.  Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI). In order to facilitate data comparison, the ASA standards used during the Veteran's period of service have been converted to ISO-ANSI standards.  Allotting for conversion, the test results showed pure tone audiometric thresholds of:

Hertz

500
1000
2000
3000
4000
R
15
10
20

20
L
15
10
25

20

Another test was performed in January 1968, after the Veteran began working on the flight line.  The results were:

Hertz

500
1000
2000
3000
4000
R
5
0
25
15
5
L
5
0
10
20
5

At his separation from service examination in August 1975, the Veteran's hearing was again tested and showed the following results:

Hertz

500
1000
2000
3000
4000
R
0
0
15
5
10
L
0
0
25
15
15

STR's are negative for evidence of complaints or treatment for hearing loss or tinnitus outside of standard audio tests.  While the Board notes that the Veteran's hearing in the 2000 hertz range would not be considered normal under Hensley, the record does not show deterioration in hearing acuity at any measured frequency during the Veteran's time in service and that his overall hearing at separation would not qualify him as hearing impaired for VA purposes.  

The absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  However, if there is insufficient evidence to establish that a claimed chronic disability was present during service, the evidence must establish a nexus between his current disability and his in-service exposure to loud noise.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

The Board notes that the Veteran's service as an aircraft mechanic would generally expose him to acoustic trauma.  The Board will therefore resolve any doubt in favor of the Veteran and find that an in-service injury occurred.

The Board must now consider whether a nexus exists between the Veteran's in-service acoustic trauma and his current left ear hearing loss and tinnitus.  At his February 2011 VA examination the Veteran stated that he consistently wore hearing protection while in the military.  STR's from July 1974 confirm that the Veteran wore earplugs or earmuffs while in service.  The examination report also noted that in the Veteran's 30 years working at Kodak after service he was exposed to loud noise for four years without hearing protection.  However, in a subsequent statement the Veteran said he was only exposed to loud noise for two years and that ear protection was worn.  He has also been exposed to noise from hunting and riding motorcycles without hearing protection.  The Veteran has also stated that he could not remember when his tinnitus began, but thought it was at least five years before the examination.  As recently as August 2010 however, the Veteran reported having no history of ear disorders, loss of hearing or balance.  

The February 2011 examiner opined that the Veteran's hearing loss and tinnitus are less likely than not related to noise exposure suffered during service.  The examiner noted that while the Veteran was exposed to noise while in service, he consistently wore ear protection and that the Veteran had four years of occupational noise exposure without the use of hearing protection after service and an additional thirteen years of unprotected recreational noise exposure.  Further, the Veteran does not report having hearing loss or tinnitus since service.  The Board finds that the February 2011 VA examiner's opinion is the most probative evidence on the issue of a nexus between the Veteran's hearing loss and service, as it was supported by a clear rationale based on the evidence, or lack thereof, in the service treatment records, private medical records and audiometric tests as well as the Veteran's reported history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

While the Veteran may be competent to report symptoms of decreased hearing acuity and tinnitus during or after service, the Board finds that his lay opinion regarding the etiology of his current hearing loss and tinnitus is outweighed by the February 2011 VA examiner's opinion that the current left ear hearing loss and tinnitus are unlikely to be a result of military service.  

Service connection for "organic diseases of the nervous system" may also be established based on a showing that the disease either manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  See 38 C.F.R. §§ 3.307(a), 3.309(a).  However, there is no evidence in the record to indicate that the Veteran's left ear hearing loss manifested to a compensable degree within one year of service.  Audiometric test results submitted by the Veteran from 1975 until 2003 show that the Veteran's hearing loss had not manifested to a compensable degree by 2003.  Therefore, service connection is not available on a presumptive basis.  

In conclusion, the Board finds that the weight of the evidence is against a finding of service connection for hearing loss in the left ear and tinnitus.  The Board has considered the applicability of the benefit of the doubt doctrine; however, the preponderance of the evidence is against the claim and that doctrine is thus, inapplicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for tinnitus and hearing loss in the left ear is denied.  


ORDER

Service connection for hearing loss in the left ear is denied.

Service connection for hearing loss in the right ear is denied.

Service connection for tinnitus is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


